 In the Matter Of INDIANAPOLIS PAINT & COLOR CO.andCHEMICALDIVISION OF DISTRICT No. 50 UNITED MINE WORKERS OF AMERICA,AFFILIATED WITH THE CIOIn the Matter Of INDIANAPOLIS PAINT AND COLOR Co.andCOAL,ICE, BUILDING MATERIAL DRIVERS AND HELPERS, LOCAL No. 716,OF THE, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCases Nos. R-3332 and R-3333.-Decided January 13, 1942Jurisdiction:paint and finishing materials manufacturing industry.Investigation and Certification of Representatives:existence of question: disputeas to appropriate unit; refusal to accord recognition to either of two rival rep-resentatives until one of the other is certified by the Board; election necessary.Unit Appropriate for Collective Bargaining:single or separate units comprising:(1) all truck drivers, warehousemen, and helpers; (2) production and mainte-nance employees; working foremen to be included in, and chemists and thereceiving and shipping clerk to be excluded from, the unit or units found ap-propriate; determination of, dependent upon elections.Mr. Fae W. Patrick,of Indianapolis, Ind., for the Company.Mr. George N. Craig,of Indianapolis, Ind., for the U. M. W. A.Faust, Faust and Faust, by Mr. William H. Faust, Sr.,of Indian-apolis, Ind., for the Teamsters.Mr. Robert C. Moore,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 11, 1941, Chemical Division of District No. 50 UnitedMine Workers of America, affiliated with the CIO, also referred toherein as the U. M. W. A., filed a petition with the Regional Directorfor the Eleventh Region (Indianapolis, Indiana), alleging that aquestion affecting commerce had arisen concerning the representationof employees of Indianapolis Paint & Color Co., also referred to hereinas the Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor38 N. L. R. B., No. 49.185 186DECISIONS OF NATIONALLABOR RELATIONS BOARDRelations Act, 49 Stat.449, herein called the Act.On October 21,1941, Coal,Ice, Building Material Drivers and Helpers,Local No. 716,of the International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers, affiliated with the American Federation ofLabor, also referred to herein,as,thc_Teamsters,filed a similar petition.On November.13, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act,and Ar-ticle III,Sections 3 and 10 (c) (2), of National Labor RelationsBoard Rules a na Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate,hearing upon due notice,and furtherordered th'a't the two cases be consolidated.On_ November 14, 1941, the Regional Director issued a notice of con-solidated hearing,copies of,which, together with copies of the peti-tions,were duly served upon the Company, uponthe U. M. W. A.,and upon the Teamsters.Pursuant to notice a hearing was held atIndianapolis, Indiana,on November 26, 1941,'beforeArthur R.Donovan,theTrial Examiner duly designated by the Chief TrialExaminer.The Conipany,"the'U "M W. A., andthe Teamstersappeared,were represented by counsel,and participated in'the hear-ing: ; Fullopportunity to, beheard,to examine and cross-examinewitnesses,and to introduce evidence bearing upon the issues, wasafforded all partiesDuring the course of the hearing the TrialExaminer made rulings on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no'prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entirerecord inthe case the Board makes the following:FINDINGS OF FACTITHE BUSINESS' OF THE COMPANYIndianapolis Paint & Color Co. is an Indiana corporation with itsprincipal office and plant in Indianapolis, Indiana.The Companymanufactures paint and finishing materials for dealer distribution andalso jobs certain articles, such as wall paper,-glass, paints,' and a largenumber of allied materialsAmong the many' materials used by thecolors, lacquer materials, solvents, Blase; wall paper, and brushes.Ithas hundreds of sources of supply, and an estimated' 80' 90-percent of-its Iriateiials are obtained from sources outside the State of Indiana.It'is estimated that purchases for manufacturing and jobbing opera-tions`for 1941 will amount to $490,000 to $500,000.Sales during 1940totaled $787,000 and during 1941 will amount to more than' $900,000.Approximately 10-12 percent of the products sold by the Company INDIANAPOLIS PAINT & COLOR CO.,:187are shipped out of the State of Indiana, going principally to, purchaserslocated in Ohio, Illinois, Tennessee, Texas, and West Virginia.II.THE ORGANIZATIONS INVOLVEDChemical Division of District 50 United Mine Workers of America,affiliatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.Coal, Ice, Building l\'Iaterial Drivers and Helpers, Local- No. 716,of the International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe U. M. W. A. contends that the Company's employees properlyconstitute but a single collective bargaining unit 1The Teamsters,on the other hand, contends that the truck drivers, warehousemen,and helpers employed by the Company constitute' to appropriatebargaining unit, these employees being also within the larger unitsought by the U M. W A.2 The Company refuses to recognize eitherunion prior to a determination by_ the Board of the appropriate unitor unitsWe find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which ,hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U. M. W. A. contends that all production and maintenanceemployees (including working foremen),' truck drivers, warehousemen,and helpers, but excluding office and supervisory employees, receivingIExcluding specified classes of employeesSee SectionV, infraaReports of the Regional Director,introduced into evidence to show the results of his investigation of theclaims of the two unions,show that the U M W. A submitted to him 28 membership applications bearingapparently original, genuine signatures of employees appearing on the Company's October 9,1941, pay roll,which contained a total of 50 names.The Teamsters submitted 9 membership applications bearing appar-ently genuine, original signatures of employees listed on the Company's October 22, 1941, pay roll as ware-housemen,truck drivers,and helpersThis pay roll listed 14 such employees.- 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDand shipping clerks, chemists and glaziers, constitute an appropriateunit.The Teamsters -and -the Company urge- that the truck drivers,warehousemen, and helpers properly constitute a separate unit apartfrom a unit of production and maintenance employees. In additionthe Company takes the position that chemists should be included inthe proposed unit of production and maintenance employees.; thatworking foremen should be excluded therefrom; and that the -Boardshould decide whether or not'the receiving and shipping clerk employedby the Company should be included in a collective bargaining, unit.The evidence reflects that the duties of the employees listed on theCompany's records as, warehousemen are not similar to those ofproduction and maintenance employees.They are employed ^ in adifferent part of the plant,' and come into contact with productionemployees only incidentally in taking raw materials to the head of theproduction line and in removing the finished product for storage.They are under different supervision and their duties consist of storingand caring for the Company's materials and products and assemblingproducts, to fill orders.In the past there have been transfers ofemployees from one of these classifications to the other, but suchtransfers have been permanent, and there has been no temporaryinterchange of employees between the two departments.Truckdrivers work outside the plant and normally come into contact onlywith the warehousemen, who, often help in loading the trucks.4Theevidence also discloses, however-, that this is a relatively small andclosely-knit concern, housed for the most part, in a single building.Thereis nosubstantial differential,in the matter of skill required asbetween production employees on the one hand and warehousemenand truck drivers on the other.The two classes of employees arepaid on the same basis and at substantially the same rates.There is no history of collective bargaining among the employeesinvolved in these proceedings.,Evidence bearing upon the customarycollective bargaining procedure in other plants with similar industrialproblems indicates that, in some such plants single bargaining unitsinclude both production employees and warehousemen, truck drivers,and helpers, as proposed by the U. M. W. A., while in others theseemployees are treated as separate units, as desired by the Teamstersand,the Company.Under the circumstances herein presented we find that the ware-housemen, truck drivers, and helpers could properly constitute aseparate unit or be included with production and maintenance-employees as a part of a larger unit, either of which would insure3Two of the 10 warehousemen are employed in a separate building away from the manufacturing plant.4On November 13, 1941, the Company had no employees listed specifically as helpers.SThe Company has an oral agreement with a union covering glaziers in its employ.Neither petitioningunion claims jurisdiction over glaziers. INDIANAPOLIS PAINT -& COLOR CO.189to the employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise wouldeffectuate the policies of the Act.We hold, therefore, that the,desires of the employees involved shall govern, and we shall directthat separate elections be held among the_ warehousemen, truckdrivers, and helpers, and among the production and maintenance,employees.Upon the results of these elections will depend in partour determination of the appropriate unit or units. If a majorityof the warehousemen,. truck drivers, and helpers select the Teamstersas their representative, they will constitute a separate and distinctbargaining unit; if a majority of them choose the U. M. W. A. and amajority of the production and maintenance employees also' expresstheir desire to be represented by the U. M. W. A., then thetwo classesof employees shall together constitute a single unit.'We turn next to a consideration of certain disputed categories.Chemists:The Company desires that its chemists be included inthe proposed bargaining unit composed of production and maintenanceemployees, on the ground that their work is necessary to production.:The U. M. 'W. A.` objects to the inclusion of chemists.The record,shows that the chemists have a high degree of technical training andand skill; that they are paid on a salary rather than an hourly basis;that their supervision is of a different type from that of productionand maintenance employees; and that they, often work irregularhours, or work on Sundays or holidays:For these reasons we shallexclude chemists.7,.;—Working foremen.Among 30 persons listed as production employeeson the Company's records as of,November 13, 1941, weresixmen,occupying the positions of working foremen. - They are forinthe sense that each has the responsibility for the proper completion ofa single step in the paint-manufacturing process.The U. M. W. A.seeks to include these employees, whereas the Company wants themexcluded.These six men perform manual labor in the same manner,as the other workmen engaged, in the same operation, and they'are'paid on the same basis, although their rate is slightly higher.Theydo not have the power to hire or to'discharge an employee.We'shall'include these employees.Receiving and shipping clerk.The Company desires'that the Boarddecide whether the employee designated on the Company's records as,receiving and shipping clerk should be ' included in an, appropriatebargaining',unit.This employee checks'incoming materials and alsochecks products assembled at the plant to fill orders.He makes out6Matter of The Globe Machine and Stamping Co.andMetal PolishersUnion,LocalNo 3, et at , 3 N L.R B: 294 and subsequent cases'7Matter of Tennessee Copper CompanyandA F. of L FederalUnion No. 21164,5 N L. R. B 768;Matterof AlliedLaboratories,Inc, (Pitman-Moore Division)andIndianapolis SpecialtyUnion #465,affiliated withthe International Printing Pressmen and Assistants'Union affiliated withAFL,23 N L.R. B 184. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDbills of lading covering shipments and' has a desk for his use in theshipping room.He supervises the work of the truck drivers, althoughhe does not, drive a truck, and he also ' supervises the work of thewarehousemen to a large extent.Each of the petitioning unionsobjects to the inclusion of this employee in the unit proposed by it,upon the grounds that his duties are supervisory and clerical in nature.We shall exclude this employee.'VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion of employees of the Company can best be resolved by means ofelections by secret ballot.We shall direct two separate elections,one among warehousemen, truck drivers, and helpers, and the otheramong production and maintenance employees.The parties agreed that eligibility to vote should be determined byreference to the pay roll for the period ending immediately prior to ourDirection of Elections.This is in accordance with the usual practiceof the Board and we shall so direct, subject to the additions andlimitations set forth in the Direction.Upon the basis of the above findings of fact and the entire record inthe case, the Board makes the following:CONCLUSION OFLAWA question affecting commerce has arisen concerning the representa-tion of employees of Indianapolis Paint & Color Co., Indianapolis,Indiana, within the meaning of Section 9 (c) and Sections 2 (6) and (7)of the National Labor Relations Act.-DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Indianapolis Paint & Color Co., Indianapolis, Indiana, electionsby secret ballot shall be conducted as soon as convenient but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Eleventh Region,8Matter of National Candy Company, Inc , VeribriteFactoryandLocal351Candy Workers, affiliated withBakery andConfectioneryWorkers InternationalUnion of America (A F of L Affil)7N. I, R B 1207. INDIANAPOLIS PAINT & COLOR CO.191acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations-1.Among the truck drivers, warehousemen, and helpers who wereemployed by the Company during the pay-roll period ending immedi-ately preceding the date of this Direction, including any such em-ployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but -excluding office andsupervisory- employees; shipping and receiving clerks, and employeeswho have since quit or have been discharged for cause, to determinewhether they desire to be represented by Chemical Division of DistrictNo. 50 United Mine Workers of America, 'affiliated with the C. I. 0.,or by Coal, Ice, Building Materials Drivers and Helpers, Local No.716, of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, affiliated with the American Federationof Labor, for the purposes of collective,bargainmg, or by neither; and2.Among all production and maintenance employees (includingworking foremen) employed by the Company during -the' pay-rollperiod ending immediately preceding the date of this Direction,including any such employees who 'did not work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off; butexcluding office and supervisory employees, chemists, glaziers, andemployees who have since quit or have been discharged for cause, todetermine whether or not they desire to be represented by ChemicalDivision of District No. 50 United Mine Workers of America, affili-ated with the C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY took no-part ,in the consideration of theabove Decision and Direction of Elections.I ,